DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The IDS submitted on 01/27/2020, 04/07/2021, and 07/08/2021 is/are being considered, however: numerous listed foreign documents are non-English wherewith no translation was provided, therefore, consideration thereof is limited to consideration insofar as it is understood on its face and inclusive of any Search Reports directed thereto, in the same manner that non-English language information in Office search files is considered by examiners in conducting searches (the Examiner has not verified the list of Applicant foreign cited documents against the Examiner’s PTO-892; where the Examiner has provided a translation to the record for a foreign document, said foreign document has been fully considered thereby); and the Examiner’s approach to reviewing the non-patent literature (~500+ pages) was to download all non-patent literature into a single PDF binder, utilize optical character recognition, and then text (“ctrl+f” find for key terms) & image search through said binder in a manner similar to searching a pertinent classification list (please note that the quality of some of the documents were poor which affected both the computerized optical character recognition and the user readability), thus by signing the accompanying 1449 forms corresponding to each of the submitted IDS, the Examiner is merely acknowledging the submission of the cited references and indicating that a diligent effort to unwind the many documents provided in the IDS, but practically only a cursory review was possible (See: Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q. 289 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984); Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 
With further regards to the IDS dated 01/27/2020, said IDS fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information (see sheet 5, noting the Applicant denoted absence of copies for two entries) referred to therein has not been considered.
The Examiner respectfully reminds Applicant that an applicant’s duty of disclosure of material information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data.  It ignores the real world conditions under which examiners work.”  Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q. 289 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).   An applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to “bury” it within other disclosures of less relevant prior art.  See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 U.S.P.Q. 260, 272 (S.D. Fl. 1972).  It is unreasonable for the Examiner to review all of the cited references thoroughly, particularly in view of the manner in which some documents were not submitted, and in which some documents were submitted at a resolution that makes them nearly unreadable.  By signing the accompanying 1449 forms corresponding to each of the submitted IDS, the Examiner is merely acknowledging the submission of the cited references and indicating that a diligent effort to unwind the many documents provided in the IDS, but practically only a cursory review was possible.
Drawings
The drawings are objected to because unlabeled non-descriptive representations are impermissible under 37 CFR 1.83(a) which states (bold for emphasis):
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.

Element(s): “141”, “145”, “120”, & “150” of fig. 1 (a single instance of each is sufficient); “1005”/“1006”/“1007” (at least one of), “1003”, & “1071” of fig. 10 and similarly for the core, coil, & oil of fig. 11 & 13a and similarly for the coil and oil in fig. 13B;    need appropriate legends in the form of descriptive text labels in addition to any reference characters already present. Empty or not labeled rectangular boxes and non-descriptive representations of features are not descriptive, and therefore incomplete. The descriptive text labels should contain as few words as possible. See also 37 CFR 1.84(n) (conventional symbols), 1.84(o) (required descriptive legends), & 1.84(p) (standards for the text labels), and MPEP 608.02(b)(II)(¶ 6.22) (“descriptive text label”). Appropriate Correction is required.
In fig. 3, element “321” is labeled as “MULTIPLEXER”, whereas the disclosure lists “321” as a demultiplexer, the Examiner objecting to the discrepancy between the label of “321” in fig. 3 and the written description thereof.
 The drawings (fig. 4A) are objected to under 37 CFR 1.84(m). The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color. The Examiner notes that the solid black shading of fig. 4A may stem from an issue with resolution & reproducibility.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “1100” (fig. 11), “1372” & “1373” (fig. 13A), and “1587” & “1580” (fig. 15).  

Election/Restrictions
Applicant’s election with traverse of Species/Group of Inventions I (claims 1-8, 15-17, and 33)
 in the reply filed on 11/29/2021 is acknowledged. 
 Claim(s) 9-14, and 18-32 is/are withdrawn
 from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species/Group of Inventions, there being no allowable generic or linking claim. 
The traversal is on the ground(s) that the sensor networks of vibration sensors and temperature sensors could be used together, and therefore are not mutually exclusive species. This is not found persuasive because MPEP 806.04(f) states “Claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first. This may also be expressed by saying that to require restriction between claims limited to species, the claims must not overlap in scope.” The Examiner further notes that in accordance with MPEP 809 that the genus claims linking the species claims have been identified and are a posteriori shown by the prior art rejections herein as not presently allowable (Examiner notes that upon presentation of an allowable generic claim, there will be favorable reconsideration hereof). Additionally, the requirement for the reason for insisting upon restriction is not merely that the disclosed inventions must be independent, but that the inventions as claimed are either distinct, see MPEP 808. Therefore while Applicant’s arguments about the capability of utilizing together as put forth in the disclosure has been considered, it is not persuasive over consideration in view of the distinct claimed subject matter. 
Yet further regarding the restriction traversal, Applicant argued that the submitted claims could be readily evaluated without placing undue burden on the Examiner. The Examiner respectfully notes that Applicant has not specifically responded to the very extensive reasons put forth by the Examiner pertaining to the different classifications and distinct features of the species in accordance with the requirements of MPEP 808.02. The Examiner is therefore unpersuaded by Applicant’s mere assertion that the search and examination would not be an undue burden. The Examiner additionally notes that the Examiner already carefully considered the balance of the examination of different inventions and put forth groupings of Species/Inventions and respective claims considered to be examinable together as thoroughly documented in the restriction requirement. Finally, the Examiner notes that Applicant did not even address the related inventions restriction analysis provided by the Examiner.
The requirement is still deemed proper and is therefore made FINAL.
Specification
 	The Specification is objected to as relates to the aforementioned drawing objections for portions of the specification not corresponding to the figures.
Claim Objections
Claim(s) 4 and 33 is/are objected to because of the following informalities:  
As to claim 4, 
 “vibration sensor” lacks an article (e.g., “a” or “the”). 
As to claim 33,
 the article in “an power grid electrical device” is improper; the Examiner suggests the article thereof should more appropriately be corrected as “[[an]] a”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


MPEP 2173.02(I) states in part: “if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate”.

Claim(s) 1-8 and 15-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1,
 “the vibration sensor” is unclear as to whether it is shorthand for the introduced “at least one vibration sensor” or merely one of the at least one vibration sensor. The Examiner has looked to the disclosure for guidance, however, the same grammatical unclear phrasing is likewise used. The Examiner further notes that with regards to optical fibers utilized for vibration sensing that it is common within the art to refer to either the entirety of the optical fiber as a vibration sensor and/or to portions of the fiber as individual vibration sensors thereof. For the purpose of examination the Examiner will presume the broader claim interpretation that “the vibration sensor” is an (unclear) shorthand for “the at least one vibration sensor”. Additional claims 2, 5, 8, and to the best understanding of the Examiner claim 4 (see below), are likewise so unclearly phrased with regards to “the vibration sensor” and are likewise so interpreted.
Regarding claim 4, 
 “vibration sensor” lacks an article (see claim objection) and is unclear as to whether this vibration sensor is the at least one vibration sensor previously introduced in independent claim 1; to the best understanding of the Examiner and for the purposes of examination the Examiner assumes claim 4’s vibration sensor is the at least one vibration sensor of independent claim 1.
Regarding claim 3,
 the limitation “the component of the oil-filled transformer includes a core, an oil tank wall, an oil tank lid, a low voltage plate or a frame of the oil-filled transformer” is unclear because the grouping requires a component selected from an open list of alternatives that is interpreted as merely examples; it is unclear what other alternatives are intended to be encompassed by the claim. See, Ex parte Dotter, 12 USPQ 382 (Bd. App. 1931), Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196, and MPEP 2173.05(h). The Examiner suggests removing open ended language such as “includes” when providing a list of alternatives in favor of more precise language limiting the claim to a closed list of alternatives. 
Regarding claim 5, 
 the limitation “wherein the optical fiber is mounted to two components of the power grid electrical device such that the vibration sensor is disposed between two components of the power grid electrical device” is unclear as to whether the two components between which the optical fiber is mounted and the two components that the optical fiber is disposed between are the same two components or different two components or overlapping in scope. Furthermore, claim 2 already introduced that the optical fiber is rigidly attached to a component, whereas it is unclear if the at least two components to which the optical fiber is mounted to/disposed between necessarily includes the component rigidly attached to by said optical fiber.   For the purpose of examination the Examiner will presume the broader interpretation that each of the two instances of “two components” do not require that the components be exactly the same, and further that the “two components” do not require to include the rigidly mounted component, the Examiner noting that the optical fibers are generally understood to be inclusive of being lengthy and may be attached to and/or wrapped around a plurality of components.
Regarding claim 6 and claim 7, 
 similar to the analysis of claim 5 above, it is unclear if the “the two components” is in reference to the mounted to limitation or to the disposed between limitation of claim 5 and requires or not to be inclusive of the previously introduced component rigidly mounted to. The Examiner’s interpretation for examination will likewise be the broader reasonable interpretation as generally put forth above.
Dependent claim(s) of rejected claim(s) is/are likewise rejected. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Rivera et al (NPL Measurements of Mechanical Vibrations at Magnetic Cores of Power Transformers with Fiber-Optic Interferometric Intrinsic Sensor; hereafter “Rivera”).

Regarding independent claim 1,
 Rivera teaches a sensor system (fiber-optic sensor system for a power transformer) (schematically shown in fig. 2; transformer details and optical fiber bonding points further shown in fig. 7; additional detail of installation of vibration sensing fibers/probes to transformer cores shown in fig. 8; additional obviousness analysis provided with regards to multiple figures) (Title “Measurements of Mechanical Vibrations at Magnetic
 Cores of Power Transformers with Fiber-Optic
 Interferometric Intrinsic Sensor”; Abstract “vibrations of the elements constituting a
 power transformer are directly measured”) comprising:
a sensor network (fiber-optic sensor network) comprising at least one optical fiber (optical fibers of the interferometer) that includes one or more optical
 sensors (also called optical fiber “probes”) including at least one vibration sensor (optical fibers utilized for measuring vibration of elements including for core and windings) (Section IV IMPLEMENTATION IN A MEDIUM POWER TRANSFORMER further details placement of nine optical fibers to different points inside transformer, including at the core, different heights around the windings and at different hot spots; Examiner exemplary notes as pertinent to other optical fibers of the sensor network that Rivera also teaches in the Introduction that “Different fiber-optic sensors are available for temperature,
 some of which are proposed for measurements inside
 a transformer”), the vibration sensor (fiber-optic vibration sensor) disposed within a power grid electrical device (oil-filled power transformer) and configured to sense vibration of the power grid electrical device (oil-filled power transformer) (Abstract “oil-filled power
 transformer”);
 
at least one detector (interferometric detector outputting to computer processing unit, emphasizing the optoelectronic setup) configured to generate an electrical time domain signal in response to a time variation in light output from the vibration sensor (fiber-optic vibration sensor) (see following citations & figures, noting the computer processing unit is graphing outputs); and
 
an analyzer (computer processing unit) configured to:
 
acquire one or more snapshot frequency component signals, each snapshot frequency component signal comprising a time varying signal of frequency components of the time domain 
 with time in different regions”; Abstract “at frequencies of 100
 Hz and its harmonics”; additional details pertaining to spectral characterizations and amplitude can be found in fig. 6 & fig. 9 ); and
 
detect a presence or amount of the condition based on the snapshot frequency component signal (Abstract “The vibrations of the
 magnetic core and of the windings could characterize transitory
 overloads and permanent failures before any irreparable damage
 occurs”; section IV DISCUSSION “this fiber-optic interferometric vibration sensor has
 enough good performance for practical applications” and “aging and typical failures”; additional obviousness analysis follows).
The Examiner notes with respect to the above teachings being shown in different figures and sections, that while the reference does not expressly show all of the above claimed features clearly in a single depicted embodiment as a single figure, either one of ordinary skill in the art would at once envisaged the
 combination from the generic teachings thereof and/or specific possible choices of the structural components
 thereof, or, in the alternative, it at least would have been obvious to one of ordinary skill in the art before
 the effective filing date of the claimed invention to nevertheless so combine the above features for the
 purpose and combinations as proposed by said reference and as analyzed by the Examiner
 including the citations and/or Examiner comments provided above in reference to the claimed features.
 Pertinently, the Examiner further notes that "Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness", see Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). In the present case, an ordinary artisan would likewise be capable without a leap of inventiveness to combine adjacent portions of a non-patent literature journal of the art.
The Examiner further notes with regards to the detecting of a presence or amount of the condition, that either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that Rivera’s apparatus is good enough to be capable of and further would be used for practical applications including for detecting aging, typical failures, and/or characterizing transitory 
 magnetic core and of the windings could characterize transitory
 overloads and permanent failures before any irreparable damage
 occurs”; section IV DISCUSSION “this fiber-optic interferometric vibration sensor has
 enough good performance for practical applications” and “aging and typical failures”), or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so utilize for the aforementioned stated practical applications thereby preventing damage—including irreparable damage—and thus reducing costs and/or enabling better scheduling of maintenance/repairs.

Regarding claim 2, which depends on claim 1,
 Rivera teaches wherein the (at least one) vibration sensor (fiber-optic vibration sensor) or the optical fiber is rigidly attached (bonded) to a component of the power grid electrical device (oil-filled power transformer) (section IV, first paragraph thereof “optical fibers were bonded to different points”, page 793 right column “in
 contact with transformer elements”).

Regarding claim 3, which depends on claim 2, as best understood,
 Rivera teaches wherein:
the power grid electrical device (oil-filled power transformer) is an oil-filled transformer (Abstract “oil-filled power
 transformer”); and
the component of the oil-filled transformer includes a core, an oil tank wall, an oil tank lid, a low voltage plate or a frame of the oil-filled transformer (section IV, first paragraph thereof “optical fibers were bonded to different points”, page 793 right column “in
 contact with transformer elements”; see fig. 7 showing the placement of nine of the fibers; see fig. 8 showing placement of bonding to core; see also figure 2; Introduction “in contact with the core and windings”).

Regarding claim 4, which depends on claim 2, as best understood,
 Rivera teaches wherein the (at least one) vibration sensor (fiber-optic vibration sensor) is mounted to two components of the power grid electrical device (oil-filled power transformer) and arranged to sense relative movement of the two components (section IV, first paragraph thereof “optical fibers were bonded to different points”, page 793 right column “in
 contact with transformer elements”; see fig. 7 showing the placement of nine of the 
 were performed but also between a probe and an isolated
 reference, depending on the test”; section IV, page 795 right column “Finally, tests between probes and were done for
 studying the behavior of axial and transversal strain (Fig. 8).
 In this case, a differential segment between both probes senses
 axial strain”; see fig. 11 showing Axial and transversal vibrations measured differentially with probes).

Regarding claim 5, which depends on claim 2, as best understood 
 Rivera teaches wherein the optical fiber (optical fibers of the interferometer) is mounted to two components of the power grid electrical device (oil-filled power transformer) such that the (at least one) vibration sensor (fiber-optic vibration sensor) is disposed between two components of the power grid electrical device (oil-filled power transformer) (section IV, first paragraph thereof “optical fibers were bonded to different points”, page 793 right column “in
 contact with transformer elements”; see fig. 7 showing the placement of nine of the fibers; see fig. 8 showing placement of bonding to core; see also figure 2; Introduction “in contact with the core and windings”).

Regarding claim 6, which depends on claim 5, as best understood,
 Rivera teaches wherein the power grid electrical device (oil-filled power transformer) is a transformer and the two components includes a core of the transformer (Abstract “A fiber-optic interferometric sensor with intrinsic
 transducer along a length of the fiber is presented for vibration
 measurements of the magnetic core inside an oil-filled power
 transformer”; section IV, first paragraph thereof “optical fibers were bonded to different points”, page 793 right column “in
 contact with transformer elements”; see fig. 7 showing the placement of nine of the fibers; see fig. 8 showing placement of bonding to core; see also figure 2; Introduction “in contact with the core and windings”).
Rivera does not explicitly state a second core of the transformer, nor wherein the optical fiber is mounted to said second core, however, an ordinary artisan could at once envisaged a plurality of cores and Rivera’s measurements thereof (bold for emphasis Title: Measurements of Mechanical Vibrations at 
 Cores of Power Transformers with Fiber-Optic Interferometric Intrinsic Sensor”; page 789, left column first full paragraph thereon “sensors need to be in contact with magnetic
 cores and windings”; page 789, left column, second to last paragraph “Measurement of vibrations at magnetic cores is demonstrated using this fiber-optic interferometric sensor”)
The Examiner additionally takes Official Notice that having a plurality of cores is a conventional arrangement of oil-filled power transformers.
Furthermore it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, MPEP 2144.04(VI)(B), St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (7th Cir. 1977), and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In the present case, only ordinary skill in the art is required to provide additional cores as appropriate to increase and/or concentrate the magnetic flux for the geometry and components of the transformer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to both include additional cores for the reasons as put forth above and to measure said cores as well for the expected purpose of likewise providing measurements of mechanical vibrations of the additional core(s) with Rivera’s fiber-optic sensor, the Examiner additionally noting that it further It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to likewise apply Rivera’s generic differential measurements between sensors (see section IV on differential measurements and tests between sensors) to the modified (explicit) additional cores thereby providing measurements therebetween for measuring strains and/or for increasing the accuracy by referencing measurements of cores relative to each other.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Rivera in view of newly cited Oshetski et al (US 20180128673 A1; hereafter “Oshetski”). 
Regarding claim 7, which depends on claim 5, as best understood,
 Rivera teaches wherein the power grid electrical device (oil-filled power transformer) is a transformer and at least one of the components is a core (Abstract “A fiber-optic interferometric sensor with intrinsic
 transducer along a length of the fiber is presented for vibration
 measurements of the magnetic core inside an oil-filled power
 transformer”; section IV, first paragraph thereof “optical fibers were bonded to different points”, page 793 
 contact with transformer elements”; see fig. 7 showing the placement of nine of the fibers; see fig. 8 showing placement of bonding to core; see also figure 2; Introduction “in contact with the core and windings”). The Examiner additionally notes that a frame is shown at least partially in claim 7, and that Rivera teaches disposing the vibration sensor between the frame and another component such as the core.
Rivera does not explicitly state wherein the optical fiber is mounted to the frame.
However:
The Examiner notes that it is well-known to mount the optical fiber to a plurality of locations within the transformer and elements thereof, including the frame.
Furthermore, and as factual evidence of the above assertion, Oshetski teaches mounting of optical fiber connected optical vibration sensors to the core and frame of a transformer (Title “ENHANCED OPTICAL CONDITION MONITORING SYSTEM FOR POWER TRANSFORMER AND METHOD FOR OPERATING POWER TRANSFORMER”; see fig. 3; reference claim 56 “a plurality of vibrational sensors located at least at a core of the transformer, on a case of the transformer, on one or more support frame members of the transformer, or on one or more windings of the transformer”).
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include mounting Rivera’s optical fiber sensor to the frame of Rivera’s transformer—as supported by Oshetski’s mounting of optical vibration sensors thereto—thereby providing additional measurements to monitor the frame for vibrations indicative of aging or other typical failures (the Examiner exemplary noting possibilities of looseness) and/or for providing measurements between components for measuring strains therebetween and/or for increasing the accuracy by referencing measurements relative to the frame.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Rivera in view of newly cited Tapanes (WO 96/08695; hereafter “Tapanes”) with newly cited Roman et al (WO 2005091791 A2; hereafter “Roman”).
Regarding claim 8, which depends on claim 1,
 Rivera teaches wherein the power grid electrical device (oil-filled power transformer) an oil-filled transformer (Abstract “oil-filled power
 transformer”; Examiner acknowledges that the optical fibers in the oil are bonded to the transformer components).
Rivera is silent to wherein the (at least one) vibration sensor is in the oil within the transformer and is not rigidly attached to a transformer component.
However:
Tapanes teaches optical fiber vibration sensors for acoustic emission monitoring of transformers (Title “OPTICAL SENSORS AND METHOD FOR PRODUCING FIBRE OPTIC MODALMETRIC SENSORS”; bottom of page 16 through top of page 17 “Parameters monitored with the fibre optic modalmetric sensors included strain, vibration, structural resonance, frequency analysis, acoustic emission, sound, temperature and proximity”;  page 23, ll. 10-24 “monitoring minute, high frequency acoustic emission signals in the structure”; page 22, ll. 10-20 “Power stations and transformers are critical
 structures to monitor as they tend to over-heat and
 have vibrational problems which could result in extremely dangerous explosions”).
Roman teaches (Title “FIBER OPTIC SENSOR FOR DETECTING PARTIAL DISCHARGE”; page 5, second to last paragraph “The comparison of the two detectors may be utilized to confirm the event, since acoustic emissions due to thermal heating, bubbles bursting, or other dynamic activities within the transformer oil would not have an accompanying electromagnetic signature”).
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include an acoustic emission measuring optical fiber vibration sensor—as supported by Tapanes— within Rivera’s oil-filled transformer thereby measuring the transformer for signs of overheating—as supported by Tapanes—and/or for measuring acoustic emissions due to thermal heating, bubbles bursting, and/or other dynamic activities within the transformer oil—as supported by Roman. The Examiner further emphasizes with regards to the non-rigid attachment that the acoustic emission sensing of the oil is commonsensically not rigidly attached thereby focusing on .

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Rivera in view of newly cited Li* et al (CN 105547418 A; hereafter “Li”). 
*machine translation provided with the foreign patent literature and utilized for providing English citations 

Regarding claim 15, which depends on claim 1, 
 Rivera teaches wherein the power grid electrical device (oil-filled power transformer) is an oil-filled transformer (Abstract “oil-filled power
 transformer”) and teaches an oil-level lecture (page 793 right column “The access to the transformer barrel is performed using the drill hole available for the oil-level lecture”).
Rivera does not explicitly state wherein the sensor network includes an oil level sensor.
However:
The Examiner takes Official Notice that oil level sensors are standard equipment on oil-filled transformers. 
Furthermore, Li teaches an oil-filled transformer and a sensor network including an oil level sensor (Title “A Fibre For Transformer Oil Level Sensor Performance Detecting Device And Detecting Method”; Examiner notes that other sensors include at least for oil temperature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to conventionally combine an oil level sensor for an oil-filled transformer for the expected purpose of monitoring for low level of oil thereby preventing dangerous conditions—such as overheating—from lack of oil and/or for better determining when to add additional oil, detecting leaks, and/or determining how much oil to add when low. The Examiner further notes that Li’s oil level sensor is of an optical fiber design and it would have been additionally obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Li’s fiber optic oil level sensor with Rivera’s sensor network thereby providing the known advantages of optical measurements such as avoidance of electrical components near the oil—and which is convenient for combining with Rivera’s other optoelectronic sensing for communicating and/or fusing data.

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Rivera in view of newly cited Ma* et al (CN 104808125 A; hereafter “Ma”).
*machine translation provided with the foreign patent literature and utilized for providing English citations 

Regarding claim 16 and claim 17, where claim 16 depends on claim 1 and claim 17 depends on claim 16, 
 Rivera does not teach: wherein the sensor network includes one or more external sensors disposed external to the power grid electrical device, (limitation of claim 17) wherein the one or more external sensors comprise environmental sensors.
Ma teaches a sensor network including one or more external sensors (environment temperature sensor) disposed external to the power grid electrical device (oil filled transformer), (limitation of claim 17) wherein the one or more external sensors (environment temperature sensor) comprise environmental sensors (Title “Local Discharge Detecting System Based On The Transformer Oil Of Fibre Bragg Grating”; Abstract “environment temperature sensor” “ambient temperature sensor measuring ambient temperature”; and “the environment temperature sensor is arranged on the oil immersed power transformer cavity outer wall”; see also reference claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ma’s temperature sensor network with an external environmental temperature sensor for the expected purpose of providing temperature data for diagnosis and analysis of transformers thereby ensuring better maintenance and/or reduced costs including from avoidance of catastrophic failure, and, more particularly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specifically include Ma’s external environmental temperature sensor for temperature compensation calculations and feedback for improving measurements within the transformer.
 
Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Liu et al (CN 206177487 U; hereafter “Liu”) in view of newly cited Pandey et al (NPL Damage Detection from Changes in Curvature Mode Shapes; hereafter “Pandey”) with newly cited Bruno* et al (BR 202016024652 U2; hereafter “Bruno”).
*machine translations provided with the foreign patent literatures and utilized for providing English citations
Regarding independent claim 33,
 Liu teaches a sensor system (figs. 1-2) (Title; Abstract “transformer” and “vibration sensor and a processor” and “vibration sensor can monitor the transformer vibration generated in the actual operation”) comprising:
a sensor network (sensor network including vibration sensors) comprising at least one optical fiber (page 3 towards top “optical fibre is connected with the input end of the vibration sensor”; page 5 towards bottom “fibre vibration sensor”) that includes one or more optical vibration sensors (figs. 1-2, fibre vibration sensors 9), the optical sensors (figs. 1-2, fibre vibration sensors 9) arranged to sense vibration of an power grid electrical device (oil transformer) (Examiner notes that transformer: oil tank 5, cores 2, and coils 1 are shown in at least fig. 1);
at least one detector (fig. 1, optoelectrical converter 10; in fig. 2, same symbol mis-numbered as 11) configured to generate an electrical time domain signal in response to a time variation in light output of at least one optical sensor (figs. 1-2, fibre vibration sensors 9) of the sensor network (sensor network including vibration sensors) (page 5 about middle of page “measured into electrical quantity, through real-time monitoring”);
and an analyzer (fig. 1, processor 11) configured to:
analyze the time domain signal for changes in said signal and detect a presence or amount of a condition of the power grid electrical device (oil transformer) from said changes (page 5 about middle of page “unbalance, misalignment, looseness, oil film oscillation phenomenon”; the Examiner further notes in that same paragraph the general association of specific low/high frequency ranges for monitoring conditions).
Liu does not teach wherein the analyzer is configured to identify eigenfrequencies of the electrical device represented in the time domain signal; and detect a presence or amount of a condition of the power grid electrical device (fig. 1, oil transformer) based on a change in the eigenfrequencies.
However:
Pandey teaches identifying eigenfrequencies of a structure (generic) and detecting  a presence or amount of a condition of the structure based on a change in the eigenfrequencies (Abstract “A damage in a structure alters its dynamic characteristics. The change is characterized by changes in the eigenparameters, i.e., natural frequency, damping values and the mode
 
 obtaining a relationship between the changes in eigenparameters, the damage location
 and the damage size”).  
Bruno teaches (bold for emphasis) an optical fiber vibration sensor system (Title “PROVISION INTRODUCED ON THE APARTMENT OF INTERNAL Ducts TO A TRANSFORMER FOR MONITORING”; see figs. 1-2; [003] “sensors for measuring and sensing the transformer's multiparameters”) comprising at least one optical fiber that includes one or more optical vibration sensors, the optical sensors arranged to sense vibration of an power grid electrical device ([005] “monitor the state of the transformer” and “evaluation of the state by means of vibration analysis” and “state assessment through frequency response analysis, among others”; [0052] “optical fiber”; [0053] “FBG” and/or ”interformetric”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pandey’s (generic) analysis of eigenfrequencies changes for determination of presence or amount of a (damage) condition of a generic structure with Liu’s analyzer for the expected purpose of providing a known analysis method for determining detrimental conditions and thereby preventing damage—including irreparable damage—and thus reducing costs and/or enabling better scheduling of maintenance/repairs. The Examiner additionally notes that Bruno’s teaching of frequency response analysis for state assessment of transformers is further provided as supporting evidence of the ordinary skill in the art in applying frequency analysis techniques to state assessment of transformers.






Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 and Prior Art Appendix accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856